  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------------- X
   EAST END FUNERAL HOME, INC. and EAST :                                              2/21/2020
   END GUN HILL, LLC.,                                            :
                                                                  :
                                               Plaintiffs,        :    19 Civ. 1410 (LGS)
                                                                  :
                              -against-                           :          ORDER
                                                                  :
                                                                  :
   AMERICAN EUROPEAN INSURANCE                                    :
   COMPANY,                                                       :
                                                                  :
                                                  Defendant. :
   ------------------------------------------------------------- X

  LORNA G. SCHOFIELD, District Judge:
        WHEREAS this case has been assigned to me for all purposes. It is hereby

        ORDERED that counsel review and comply with the Court’s Individual Rules and

Procedures (“Individual Rules”) (available at the Court’s website,

http://nysd.uscourts.gov/judge/Schofield). It is further

        ORDERED that counsel for all parties shall appear for a status conference with the Court at

the time and place listed below. All pretrial conferences must be attended by the attorney who will

serve as principal trial counsel. (Parties who are not within the tri-state area may appear by

telephone by calling chambers together from a landline at (212) 805-0288 at the appointed time).

Any open legal issues can be addressed at the conference. It is further

        ORDERED that counsel for all parties shall file on ECF a joint letter with the Court no later

than February 28, 2020, appending the most recent scheduling order, if any, to the status letter.

The status letter should not exceed 5 pages, and should provide the following information in

separate paragraphs:

    1. Which, if any, parties will appear for the conference remotely by telephone.

    2. A brief statement of the nature of the case, the principal claims and defenses, and the major
       legal and factual issues that are most important to resolving the case, whether by trial,

       settlement or dispositive motion;

   3. A brief statement by Plaintiffs as to the basis of subject matter jurisdiction and venue, and a

       brief statement by each other party as to the presence or absence of subject matter

       jurisdiction and venue. Statements shall include citations to relevant statutes. In addition, in

       cases for which subject matter jurisdiction is founded on diversity of citizenship, the parties

       shall comply with the Court’s Individual Rule IV.A.3;

   4. A brief description of any pending motions;

   5. A brief description of any discovery that has already taken place, and any discovery that

       remains;

   6. A computation of each category of damages claimed, see Fed. R. Civ. P. 26(a)(1)(A)(iii);

   7. A statement of procedural posture and upcoming deadlines;

   8. A statement describing the status of any settlement discussions and whether the parties

       would like a settlement conference; and

   9. Any other information that the parties believe may assist this Court in resolving the action.

       Unless ordered otherwise by the Court, the parties should presume that any Scheduling Order

or Case Management Plan remains in effect notwithstanding the case’s transfer. Any request for an

extension or adjournment shall be made by letter as provided in Individual Rules I.B.2 and must be

received at least 48 hours before the deadline or conference. It is further

       ORDERED that, in accordance with the Court’s Individual Rules, the parties shall prepare a

joint Proposed Civil Case Management Plan and Scheduling Order in the form available at the

Court’s website (http://nysd.uscourts.gov/judge/Schofield) and append it to their joint letter

described above. The parties must propose dates for the various deadlines even if they intend to

request a stay of discovery.
       DATE AND PLACE OF CONFERENCE: March 5, 2020, at 11:45 a.m. EST, in

Courtroom 1106 of the United States District Court for the Southern District of New York,

Thurgood Marshall U.S. Courthouse at 40 Foley Square, New York, New York.


Dated: February 21, 2020
       New York, New York
